NON-FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d).  All of the CERTIFIED copies of the priority documents have been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).

Information Disclosure Statement
Note the attached PTO-1449 forms submitted with the Information Disclosure Statement.

Drawings
The drawings are objected to under 37 CFR § 1.83(a) since the drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims.  No new matter should be entered.
The subject matter of claim 3.
The subject matter of claim 14.
The subject matter of claim 15.
The subject matter of claim 16.

The drawings are objected to under 37 CFR § 1.84:  In Figure 9, motor 73 is not labeled - see page 13, line 33.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement figures which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments, or remarks, section of the amendment.  Any replacement drawing sheet must be identified in the top margin as “Replacement Sheet” (37 CFR 1.121(d)) and include all of the figures appearing on the immediate prior version of the sheet, even though only one figure may be amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and centered within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheets must be clearly labeled as “Annotated Marked-up Drawings” and accompany the replacement sheets.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
Page 2, line 33:  replace “scrap” with --scrape--.
Page 10, line 26:  replace “scrap” with --scrape--.
Page 13, line 30:  replace “scrap” with --scrape--.
Page 10, line 26:  replace “scrap” with --scrape--.
	Appropriate correction is required.


The Abstract of the Disclosure is objected to because:
	a.	Line 1:  the recitation of "The invention relates to" is an improper implied phrase.
In the body of the abstract, replace “scrap” with --scrape--.
	Correction is required.  See MPEP § 608.01(b).
The title is acceptable.

Claim Rejections - 35 U.S.C. § 112, second paragraph or 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The inquiry during examination is patentability of the invention as the inventor or a joint inventor regards such invention.  If the claims do not particularly point out and distinctly claim that which the inventor or a joint inventor regards as his or her invention, the appropriate action by the examiner is to reject the claims under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.
Claim 1, line 9:  it appears “scrap” should be --scrape--.

Claims 4 and 6:  A claim may be rendered indefinite by reference to an object that is variable.  For example, the Board has held that a limitation in a claim to a bicycle that recited “said front and rear wheels so spaced as to give a wheelbase that is between 58 percent and 75 percent of the height of the rider that the bicycle was designed for” was indefinite because the relationship of parts was not based on any known standard for sizing a bicycle to a rider, but on a rider of unspecified build.  Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989).   Claims 4 and 6 are both referenced to an undefined variable, namely an unspecified type of product to be prepared, redenring the scope of these claims indeterminate.

Regarding claim 14, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.


Interpretation of the limitation of the feature "Couette effect".  Referring to page 8, lines 32+, "Couette flow refers to a laminar flow of a viscous fluid in a space
between two parallel plates".  Moreover, with respect to device claims, such flow or its temperature (whether at ambient temperature or a refrigerated temperature) is not deemed a structural limitation of the device since it relates to the substance being worked upon by the device - MPEP 2115:  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  
The devices of the prior art below, unless noted otherwise, do not explicitly create a Couette flow.  However, given the fact that they relate to a flow of a viscous fluid in a space between two parallel plates, they are implicitly considered as suitable for and capable of creating a Couette flow.  Nevertheless, the prior art to CA 2894392 applied below clearly teaches Couette flow in a device and method to foam liquids.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4, 7-10, 12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/197513 A1 that discloses (see page 6, line 25 - page 7, line 8; figures 1-4; page 9, line 11 - line 18; page 11, line 36 - page 12, line 6; page 13, line 5 - line 15; page 14, line 6 - page 15, line 11) a device suitable for preparing a cooled or frozen and/or foamed product, as well as the use of said device for making the same, said device comprising: a product inlet (11) through which a certain quantity of fluid at ambient temperature, optionally also with air, enters the device, at a certain flow rate, this flow rate depending on the type of product to be prepared by the device; a processing chamber (20) through which the fluid flows and where it is processed, the processing chamber defining a volume for the flow of fluid; at least a processing element rotatable within the processing chamber and configured to mix and/or scrap and/or foam by Couette Flow effect the fluid flowing through it; a cooling element providing a certain cooling power configured to cool at least partially the processing chamber which is at least partially in contact with the fluid, the fluid being cooled in an embodiment prior entering the processing chamber.  Further disclosed is a device wherein the flow rate, temperature and rotational speed is calculated in function of the type of product to be prepared (see p.15, 1.1-11) and the container has identification means (see p.14, 1.6-12).  Moreover, the device is configured in such a way that the processing chamber is horizontally arranged (Figure 2) and consists of a cylinder rotating inside another cylinder, said processing chamber connecting a processing inlet and a processing outlet.

Claims 1-13, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5024066 A (GOAVEC JEAN-JACQUES) that discloses (see column 2, line 5 - column 4, line 19; figures 1-4) a device for making aerated frozen ice cream as well as the use of said device for making the same , said device comprising:
a product inlet through which a certain quantity of fluid at ambient temperature, optionally also with air, enters the device, at a certain flow rate, this flow rate depending on the type of product to be prepared by the device; a processing chamber through which the fluid flows and where it is processed, the processing chamber defining a volume for the flow of fluid; at least a processing element rotatable within the processing chamber and implicitly configured to mix by Couette Flow effect the fluid flowing through it; a cooling element providing a certain cooling power configured to cool at least partially the processing chamber which is at least partially in contact with the fluid.
The rotatable element comprises a stirring means consisting of a cylinder-like screw and elastic scraping elements.  Moreover, the speed of the screw is controlled depending on the properties of the product, in particular, the degree of aeration of the product (see col.3, line 44 - col.4, line 4) as well as the temperature and the viscosity. The device is considered as being suitable to operate at the speed disclosed in claims 8-9. Moreover, the stirring chamber connects an inlet from an outlet.   The distance between the screw and the inside wall of the freezing cylinder is comprised between some tenths to some millimeters and therefore falls within the range disclosed in claim 13 (see col.3, 1.8-10).  
Also disclosed is a method (see column 2, line 5 - column 4, line 19; figures 1-4) comprising: delivering a fluid through the product inlet into the processing chamber of the device at a certain flow rate defined so as to provide the fluid with a certain residence time in the device, before it is delivered through a product outlet; depending on the type of product to be made optionally adding air to the fluid delivered through the
product inlet; depending on the type of product to be made, rotating at a certain speed the processing element; simultaneously to the rotation of the processing element, activating the cooling element to cool at least partly the processing chamber in contact with the fluid.  

Claims 1, 2, 4-9, 11, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015/173113 A1 that discloses (see page 2, line 15 - line 29; page 3, line 30 - page 4, line 1 0; page 4, line 23 - page 5, line 19; page 9, line 23 - page 10, line 17; page 14, line 11 - line 35; page 16, line 14 - line 29; page 20, line 5 - page 21, line 14) a device suitable for preparing a cooled or frozen and/or foamed product, as well as the use of said device for making the same, said device comprising: a product inlet (6) through which a certain quantity of fluid at ambient temperature, optionally also with air, enters the device, at a certain flow rate, this flow rate depending on the type of product to be prepared by the device; a processing chamber (5) through which the fluid flows and where it is processed, the processing chamber defining a volume for the flow of fluid; at least a processing element rotatable (a stirring element consisting of a plate disk and a scraping element, both elements being possibly moved independently) within the processing chamber and configured to mix and/or scrape, implicitly by Couette Flow effect the fluid flowing through it; a cooling element providing a certain cooling power configured to cool at least partially the processing chamber which is at least partially in contact with the fluid.  Moreover, the device comprises controlling means for controlling the processing parameters (rotational speed, temperature) depending on the properties (such as overrun or temperature) of the
final product (see page 3, line 16 - page 4, line 1 0; page 4, line 23 - page 5, line 19). Moreover, the length of chamber matches the cooling element (see p.3, lines 10-15).   The product entering the processing chamber is in a capsule (see p.1, lines 9-14). Moreover, the device is vertically oriented.  
Also discloses is a method (see page 16, line 14 - line 29) comprising delivering a fluid through the product inlet into the processing chamber of the device at a certain flow rate defined so as to provide the fluid with a certain residence time in the device, before it is delivered through a product outlet; depending on the type of product to be made optionally adding air to the fluid delivered through the product inlet; depending on the type of product to be made, rotating at a certain speed the processing element;  simultaneously to the rotation of the processing element, activating the cooling element to cool at least partly the processing chamber in contact with the fluid; the provision of a foamed cooled product occurs at a speed of 2600 rpm, while air is implicitly introduced (the inlet (6) is open to air).

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MESEROLE et al. (US 6494055 B1) that discloses a device for preparing a cooled or frozen and/or foamed product, comprising: a product inlet 26c through which a certain quantity of fluid at any desired temperature can enter the device, at a certain flow rate, this flow rate can depend on the type of product to be prepared by the device as controlled via the disclosed metering means - col. 11, line 24+;  a processing chamber 17 through which the fluid flows and where it is processed, the processing chamber 17 defining a volume for the flow of fluid;  at least a processing element 110 or 610 rotatable within the processing chamber 17 via motor 25 and capable of mixing and/or scraping and/or foaming (via air introduction means 25a) via Couette Flow effect the fluid flowing through it;  and a cooling element (Figure 3 - col. 10, lines 30-45) providing a certain cooling power configured to cool at least partially the processing chamber 17 which is at least partially in contact with the fluid; a control system 55 or 550 to control all operational aspects of the device (Col. 26, line 22+ and Figures 15-22);
wherein the processing element 110 or 610 comprises a single rotatable element, especially when assembled, this single rotatable element comprising at least one of disturbing members (apertures seen in Figures 10, 14A) allowing foaming of the fluid in the processing chamber when the element rotates, the element further comprising at least one scraper 120, 122, 620, and/or 622 allowing scraping of the product from the walls of the processing chamber 17 when the element rotates; wherein the scraper is mounted on an elastic member allowing them to properly contact the inner walls of the processing chamber - col. 18, lines 15-22;  
wherein the processing element comprises a foaming element (apertures seen in Figures 10, 14A) and a distinct scraping element 120, 122, 620, and/or 622, both elements being rotatable in the processing chamber at the same or different speed and/or direction of rotation via motor 25; 
wherein the rotational speed and/or the direction of rotation of the foaming element can be varied via motor 25; 
wherein the flow rate of fluid into the processing chamber 17 is can be calculated to allow that the cooling power provided by the cooling element cools the fluid to a desired temperature before the fluid leaves the processing chamber via metering said metering means; 
wherein the rotational speed of the processing element can be varied via     motor 25; 
wherein the processing chamber 17 connects the product inlet 26c and a product outlet 80, so that the cooled or frozen and/or foamed product is delivered continuously;  
wherein the length of the processing chamber 17 traversed by the fluid matches the cooling element, defining an inner refrigerating surface/evaporator in contact with the fluid flow;
wherein the processing element 110 or 610 is configured as a cylinder, rotating inside a cylindrical processing chamber 17, concentrically arranged within it and forming a gap of a thickness between them through which the fluid flows and is processed, the gap configured between the cylinders has a thickness of between 0.1 mm and 10 mm - Figures 2 and 10; b
being connectable to a container 44 for holding fluid and providing said fluid to said inlet 26c - Figure 4; 
the device being configured to be arranged either horizontally or vertically when it is in operation - Figures 1-2.
A method is also disclosed including delivering a fluid from container 44 through the product inlet 26c into the processing chamber 17 of the device at a certain flow rate determined via said metering means defined so as to provide the fluid with a certain residence time in the device, before it is delivered through a product outlet 80;  depending on the type of product to be made, rotating at a certain speed the processing element via motor 25  and simultaneously to the rotation of the processing element 110 or 610, activating said cooling element to cool at least partly the processing chamber 17 in contact with the fluid; wherein the rotational speed and/or the direction of rotation of the processing element can be varied as desired via motor 25 and control system 55 depending on the product to be prepared; wherein air can is introduced into the processing chamber 17 via air introduction means 25a.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art above (namely WO 2015/197513 A1, US 5024066 A (GOAVEC JEAN-JACQUES), or CA 2894392) and further in view of CA 2894392.  
Assuming the prior art applied above under 102(a)(1) does not or cannot provide Couette flow, the recited gap or speed(s) of rotation, CA ‘392 discloses a device for producing a foamed liquid, which makes use of Couette flow and a high shear stress that is accordingly applied to a liquid-air or milk-air mixture between two concentrically arranged cylinders 2, 3.  The cylinders are rotated relatively to another.  The high shear stress leads to an emulsion of the milk and the air, which is the basis for a foaming effect, once the emulsion flows out of a gap 6 between the two cylinders 2, 3 and expands. The parameters of the device that mainly influence the foaming effect are the width of the gap 6 and the relative rotation speed of the cylinders.  The invention is directed to a device for foaming 5 a fluid, preferably for producing milk foam.  In particular the device is designed in a way that it can be positioned to produce foam in-line of a fluid flow path. The device of the present invention uses high shear energy experienced by the fluid in the device as foaming energy for producing the foam.  The invention is a device for foaming a fluid, preferably for producing milk foam, which can be implemented in-line of a fluid flow path. Further, the present invention desires to provide a device, with which the foam can be produced more reliably. Therefore, the factors influencing the foaming effect should be better understandable and easier to control accurately.  
The invention teaches the foaming of milk, however, the invention is not limited to milk as a fluid, but can also be applied to other fluids, e.g. chocolate or coffee.
Consequently, other foams than milk foam can be achieved by the present invention as well.  For foaming of milk, in general both milk and air have to be provided in some manner as shown in fig. 1. Optionally, the milk and/or the air can be heated. Further, some kind of foaming energy has to be provided to the milk and the air, in order to produce the milk foam. The present invention bases on the idea that the foaming energy is provided as a high shear energy.  The high shear energy is achieved by designing the device such that a milk-air mixture is passed at least partly by Couette flow through
the device.
Couette flow refers to a laminar flow of a viscous fluid in a space between two parallel plates. The basic principle of Couette flow is shown in fig. 2. In fig. 2 a movable two-dimensional boundary plate moves with a certain velocity u in respect to a stationary two-dimensional boundary plate. In between the two boundary plates is present a fluid. The movement of the movable boundary plate causes the fluid to move. Two boundary conditions define the movement of the fluid.  Directly at the stationary boundary plate, the fluid does not move at all, due to friction forces at the stationary boundary plate. Therefore, the velocity u is zero. Directly at the movable boundary plate, friction causes the fluid to move with the velocity u of the movable boundary plate.
In a simple model, the velocity u of the fluid increases  linearly in a direction y measured from the stationary boundary plate. Thereby, a shear stress t is caused in the fluid, which depends on the distance between the two boundary plates, the viscosity of the fluid, and the absolute velocity of the moving boundary plate. The shear stress in the fluid results in a shear energy, which can be used as foaming energy.  
In particular, the present invention is directed to a device for producing foamed liquids comprising an outer 10 cylinder, an inner cylinder arranged concentrically within
the outer cylinder, a fluid inlet and a fluid outlet, wherein the outer cylinder and the inner cylinder are rotatable with respect to each other, wherein a gap is formed between the outer cylinder and the inner cylinder, and wherein the gap connects the fluid inlet with the fluid outlet.
The two boundary plates shown in fig. 2 are respectively realized by the outer wall of the inner cylinder and the 20 inner wall of the outer cylinder. The movement of the movable boundary plate against the stationary boundary plate in fig. 2 is caused by the relative movement of the inner cylinder against the outer cylinder. The cylinders
have a common rotation axis. The distance between the boundary plates in fig. 2 is defined by the width of the gap, through which a fluid, preferably milk and air, flows
from the fluid inlet to the fluid outlet. That means milk and air are preferably provided to the fluid inlet of the device. Consequently, following the principle described in respect to fig. 2, the milk-air mixture experiences a high shear stress in the gap. The high shear stress leads to an emulsion of the air and the milk. As soon as the emulsified milk-air mixture leaves the gap it expands. Due to the expansion a foaming effect is achieved, since the size of air bubbles within the milk increases abruptly. Therefore, generally speaking a high shear energy contained in the milk-air mixture is used to provide the foaming energy, which is necessary to produce the milk foam.  The device is designed such that it can be positioned inline with a flow path of the milk, since the milk can flow
into the fluid inlet, through the gap, and out of the fluid outlet. The device is therefore suited to continuously receive milk from a reservoir and convert it into milk foam.  Factors that influence the milk foam properties are e.g. the width of the gap, the tangential speed of the cylinders with respect to each other, the cylinder surface
and the time during which the milk is exposed to the shear stress, i.e. the time spent in the device. Such parameters are easy to understand and can be controlled precisely.
Preferably, a width of the gap in the radius direction of the inner cylinder and the outer cylinder is in a range of 0.2 to 1.0 mm, even more preferably in a range of 0.3 to 0.6 mm.
As has been stated above, the shear stress experienced by the milk-air mixture in the device depends largely on the width of the gap that is formed between the two cylinder walls.  Here the gap diameter is chosen such that a shear stress is achieved, which yields an optimal foaming effect of the milk. That means, for instance, that the foaming effect leads to milk foam having optimal properties. When referring to properties of the foam, the present invention understands e.g. a desired volume, good foam stability and/or a sufficient foaming level.  Stability is defined by the amount of time the milk foam is stable, i.e. substantially keeps its volume.  The foaming level is
defined by a ratio of the volume of the milk fed into the fluid inlet to the volume of the milk foam dispensed out of the fluid outlet.  Preferably, the fluid outlet has a diameter that is larger than the width of the gap, preferably in a range of 2 to 10 mm.
The broadening of the fluid outlet compared to the width of the gap leads to the expansion of the milk-air emulsion produced by the high shear stress resulting from the
relative rotation of the two cylinders. The expansion increases the size of air bubbles within the milk-air mixture, and thus causes a foaming effect. The preferred diameter of the fluid outlet causes an expansion that achieves milk foam with optimal properties.
Preferably, the inner cylinder comprises a first part having a larger diameter and a second part having a smaller diameter, the gap is formed between the first part
of the inner cylinder and the outer cylinder, and a chamber is formed between the second part of the inner cylinder and the outer cylinder.  The offset between the two cylinders creates a first zone (in this case the gap) between the two cylinders, where
the milk-air mixture experiences higher shear stress, and a second zone (in this case the chamber) between the two cylinders, where the milk-air mixture experiences lower
shear stress.   The high shear zone is used for emulsification of the milk-air mixture, whereas the low shear zone is used for expansion of the emulsification.  Thereby, the foaming effect can be generated between the two concentric cylinders. If the fluid outlet is even larger in diameter than the chamber between the two cylinders, a further expansion and foaming effect can occur.  The device could even be designed such or means could be provided in the device, so that the chamber diameter is adjustable. Thus, the foaming effect and the properties of the milk foam could be controlled and
adjusted. Preferably, the chamber has a width in the radius direction of the inner cylinder and the outer cylinder in a range of 2 to 10 mm. With the preferred values for the chamber width, the optimal foam properties can be achieved within the device.
Preferably, the device further comprises a motor for rotating the inner cylinder with respect to the outer cylinder.  The motor is adapted to rotate the inner cylinder with a rotation speed in a range of 4000 to 8000 rpm with respect to the outer cylinder.
The shear stress between the two cylinders depends on the movement velocity, i.e. the relative rotation speed of the two cylinders. The preferred values for the rotation speed have been found to yield the best foaming effect.  That means the generated milk foam has the optimal properties.   The relative rotation speed can be achieved by fixing the outer cylinder and rotating the inner cylinder with the above-given speed values, or vice versa. The relative rotation speed can also be achieved by rotating the two
cylinders in opposite directions to another.  The inner cylinder is thus preferably rotated against a fixed outer cylinder. The shear stress in the gap depends also on which of the two cylinders is rotated. Best 10 results for foaming the milk have been found with only the inner cylinder rotating. Then the resulting milk foam has the best properties.  Preferably, a diameter of the outer cylinder is in a range 15 of 25 to 35 mm, preferably about 30 mm.  The total volume of the gap defined between the two cylinders, which depends not only on the width of the gap but also on the absolute diameters of the two cylinders, yields the desired amount of milk foam per time, when the device is operated.
The outer cylinder has an inner wall and the inner cylinder has an outer wall, the inner wall and the outer wall realizing two parallel boundary plates, the relative movement of the inner cylinder against the outer cylinder causing a Couette flow of a fluid in a space between the two parallel plates.
The invention also relates to a method for producing milk foam in a device as described above. The method comprises rotating with respect to each other the inner cylinder and the outer cylinder. A further aspect of the invention relates to a use of milk
as a fluid to be frothed by a device as described above.
Figure 3 shows schematically a device 1 for producing milk foam according to the present invention. The device 1 comprises an outer cylinder 2, which is at least partly
hollow, wherein the hollow defines an inner diameter of the outer cylinder 2.  Inside of the outer cylinder 2, i.e. inside the hollow, is arranged an inner cylinder 3 concentrically with the outer cylinder 2. The inner cylinder 3 has an outer diameter. The outer cylinder 2 and the inner cylinder 3 are rotatable against each other 20 around a common rotation axis. To this end, preferably the inner cylinder 3 is rotatable around the rotation axis,
which is indicated in Fig. 3 by the broken line, i.e. the inner cylinder 3 is a rotor. The outer cylinder 2 is preferably fixed, i.e. the outer cylinder 2 is preferably a stator. The outer cylinder can e.g. be held fixed in a beverage producing device, which includes the device for producing milk foam of the present invention.  Alternatively, the outer cylinder 2 can be a housing of the device 1 of the present invention, which can be held fixed by its own weight or the weight of the device 1 when e.g. standing on a surface. However, other solutions are possible, for example, that the outer cylinder 2 is rotated against a fixed inner cylinder 3 or that both cylinders 2 and 3 are rotated against each other.
The outer diameter of the inner cylinder 3 is smaller than the inner diameter of the outer cylinder 2, so that a gap 6 is formed between the cylinders, which has a width w that is defined by the difference of the respective cylinder diameters. The gap 6 connects a
fluid inlet 4 of the device 1 with a fluid outlet 5 of the device 1 in a way that a fluid, e.g. milk provided together with air, can pass through the device 1. That means in use of the device 1, preferably milk and air are entered into the fluid inlet 4, the mixture then flows
through the gap 6 along the extension direction of the two cylinders 2 and 3 (i.e. the height of the cylinders), and finally exits the device 1 through the fluid outlet 5.  Since the inner cylinder 3 is rotated with respect to the outer cylinder 2, while the milk-air mixture flows through the gap 6, the mixture experiences a high shear stress
according to the principles of the Couette flow explained above. The high shear stress causes an emulsion of the milk and the air. After the emulsion flows out from the
gap 6 and of the device 1 through the fluid outlet 5, the emulsion expands and is thereby foamed, because air bubbles within the milk expand abruptly. Preferably, the
 width w of the gap 6, as measured in the direction of the radius of the inner cylinder 3 and the outer cylinder 2, respectively, is in a range of 0.1 to 1 mm, more preferably 0.2 to 0.6 mm, most preferably 0.3 to 0.5 mm. With such a gap the best foam properties for milk foam are achieved.
The inner cylinder 3 is located within the outer cylinder 2, and the gap 6 is formed between the cylinders 2 and 3, through which the milk-air mixture can flow and exit at
the fluid outlet 5. The fluid outlet 5 preferably has an inner diameter d that is substantially larger than the width w of the gap 6.  Preferably, the diameter is in a range of 1 to 20 mm, more preferably 2 to 10 mm, most preferably 5 to 10 mm.  Due to the
expansion of the milk-air mixture flowing out from the gap 6 into the fluid outlet 5, air bubbles within the milk increase in size, whereby a foaming of the milk is caused.
Thus, the device 1 can provide milk from at its fluid outlet 5.
Fig. 4 also shows that the device 1 comprises a motor R, which is adapted to cause the rotation of the inner cylinder 3 with respect to the outer cylinder 2. The motor
8 is preferably provided separately to the two cylinders 2 and 3, e.g. in a separate chamber of the device 1 or at least with a separation 13, e.g. a plate, between the
motor 8 and the cylinders 2 and 3.  Preferably, the relative rotation speed of the two
cylinders 2, 3 against each other is in a range of 1000 to 15000 rpm, more preferably 2000 and 10000 rpm, most preferably 4000 and 8000 rpm. With the preferred rotation
speed the best emulsification of the air-milk mixture in the gap 6 is achieved, and the best foaming properties of the milk foam are realized after expansion. Due to the contactless transfer of the rotation of the motor shaft 9 to a rotation of preferably the inner cylinder 3, the part of the device 1, which includes the motor 8, can be
separated from the part of the device 1, which includes the two cylinders 2, 3. This separation avoids that milk enters the part of the device 1, which includes the motor.
Figure 5 shows the device 1 in a perspective view. The device 1 comprises two parts, an upper part that includes the motor 8 and a lower part that includes the
two cylinders 2 and 3. The two parts of the device 1 are preferably coupled together by two flanges 14a and 14b, and are fixed with screws as shown in figure 5. An upper flange 14a can be designed to hold the 15 motor 8 of the device 1, and a lower flange 14b can be designed to hold the cylinders 2 and 3 of the device 1.  The upper flange 14a can also be produced integrally with a housing of the motor 8, and the lower flange 14b can be produced integrally with the outer cylinder 2.  At least the lower flange 14b acts as the separation 13 of motor 8 and cylinders, as can be gathered from fig. 4. The fluid inlet 4 is preferably arranged on an outer side surface of the outer cylinder 2, and can be produced integrally with the outer cylinder 2. The same is true for the fluid
outlet 5, which is preferably arranged on an outer bottom surface of the outer cylinder 2, and is preferably produced integrally with the outer cylinder 2.  Both the fluid inlet 4 and the fluid outlet 5 are preferably designed to attach a fluid line, like a tube.
The device 1 can then e.g. be integrated into a beverage producing device having e.g. pumps to provide milk and air to the fluid inlet 4.  Alternatively, the device 1 itself
can be provided with a mechanism so that a relative rotation of the cylinders 2 and 3 causes milk and air to be sucked into the fluid inlet 4, e.g. via a tube leading
into an external milk reservoir. Through the fluid outlet 5 the milk foam can be provided directly, or can be 5 provided via a tube to a dispenser. The device 1 of the present invention can thus provide milk foam in-line of a flow path of the milk, and can e.g. be part of a beverage producing device, e.g. a coffee machine.
Figure 6 shows a cross section of an alternative embodiment of the device 1 of the present invention. The inner cylinder 3 comprises a first part 3a and a second
part 3b. The first part 3a has diameter that is larger than a diameter a of the second part 3b. In particular, a diameter of the first part 3a is preferably chosen such that a gap 6 of a width within a range of 0.1 to 1 mm, more preferably 0.2 to 0.6 mm, most preferably 0.3 to 0.5 mm is formed between a first part 3a and the outer cylinder 2.  The diameters of the second part 3b of the inner cylinder 3 is preferably designed such that a chamber 7 is formed between the second part 3b and the outer cylinder 2, wherein the chamber 7 has preferably a width measured in the radius direction of the inner cylinder 3 that is
larger than the width w of the gap 6, preferably in a range of 1 to 20 mm, more preferably 2 to 10 mm. The diameter o of the outer cylinder 2 is preferably 20 to 40
mm, more preferably 30 mm as in the first embodiment of the present invention. Therefore, the diameter s of the second part 3b is most preferably in a range of 20 to 28
30 mm, and the diameter of the first part 3a is most preferably in a range of 27.5 to 27.7 mm as in the first embodiment.
Milk and air provided to the fluid inlet 4 for flowing through the gap 6 are emulsified due to the high shear forces experienced in the narrow gap 6 between the inner cylinder 3 and the outer cylinder 2, when the inner 5 cylinder 3 is rotated with respect to the outer cylinder 2. When the emulsified milk-air mixture flows out of the
gap 6 into the chamber 7, it is expanded and consequently foamed. Due to the expansion, the foam is pressed out of the fluid outlet 5. If the fluid outlet 5 is even larger
10 in diameter than the chamber 7, the milk is foamed even more.  
Preferably, both embodiments of the present invention are designed such that a shear stress value for the milk in the gap 6 that is in a range from 20 to 80 Pa, more preferably, 30 to 60 Pa, most preferably of 40 to 50 Pa is achieved, when assuming Newton's law of viscosity. The results in terms of milk foam quality depend not only on the instantaneous shear stress, but on the time during which this shear stress is applied.  A typical value is 0.2 sec at a shear stress of 40 to 50 Pa, but good results are also obtained with longer times.  The preferred shear stress values can be achieved by a gap having a width w of preferably 0.1 to 1 mm, more preferably 0.2 to 0.6 mm, most preferably 0.3 to 0.5 mm, a rotation speed of preferably 1000 and 15000 rpm, more preferably 2000 and 10000 rpm, most preferably 4000 and 8000 rpm, an inner diameter of the outer cylinder 2 of preferably 20 to 40 mm, more preferably 30, and by using milk that has at ambient temperature (20°C). 
In summary, the present invention provides a device 1 for producing foamed liquids, which makes use of the Couette flow principle, and uses a high shear stress that is applied to a milk-air mixture between two cylinders 2, 3 rotating against each other. The shear stress leads to an emulsion of the milk and the air, which again leads to a foaming effect, once the emulsion flows out of a gap 6 between the two cylinders 2, 3 and expands. The parameters of the device 1, i.e. the key factors for the foam quality are the size of the gap 6, the size of the chamber 7 (for the second alternative) and the relative rotation speed of the inner cylinder 3 with respect to the outer cylinder 2.
Accordingly, to provide the devices and methods of WO 2015/197513 A1, US 5024066 A (GOAVEC JEAN-JACQUES), or CA 2894392 with the recited Couette flow, the recited gap, and speed(s) of rotation as taught by CA 2894392 for the purposes of providing a high-quality foamed liquid via high shear stress produced via Couette flow that leads to an emulsion of the air and the milk wherein as soon as the emulsified milk-air mixture leaves the gap it expands and due to the expansion a foaming effect is achieved, since the size of air bubbles within the milk increases abruptly wherein the  device is designed such that it can be positioned inline with a flow path of the milk, since the milk can flow into the fluid inlet, through the gap, and out of the fluid outlet as in the prior art devices whereby the device suited to continuously receive milk from a reservoir and convert it into milk foam as expressed above (see page 18).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Written or telephonic status inquiries will not be responded to - see the next section.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/CHARLES COOLEY/           Examiner, Art Unit 1774                                                                                                                                                                                             






14 May 2022